DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  the term “onae” in claim 26 line 2 has typo error.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27,33,34,40,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over EEVA LAHETKANGAS et al., ‘On the Flexible 5G Dense Deployment Air Interface for Mobile Broadband’ from IDS  in view of  PELLETIER to (US20120140743) further in view of Sundstrom to (US20130188756)
Regarding claim 26,33,40 LAHETKANGAS  teaches transceiver circuitry; and one or more processors coupled to the transceiver circuitry, configured to cause the UE to: receive resource allocation, first partition information, and a first numerology, including sub carrier spacing and symbol duration, for a first partition of a Flexible Radio Access Technology (FRAT) used by the base station, wherein FRAT has configurable numerologies (see page 3; and figure 4  discloses when increasing carrier frequency from GHz towards an mm W range, it is proposed simultaneously to increase a used bandwidth and subcarrier (SC) spacing and similar scaling can be done in time domain numerology, meaning that e.g., a delay spread and a related numerology, such as a cyclic prefix (CP) length, may further be variable according to the carrier frequency)

LAHETKANGAS does not explicitly teach receive a first physical downlink control channel (PDCCH) in the first partition including scheduling information from the base 

However, PELLETIER teaches receive a first physical downlink control channel (PDCCH) in the first partition including scheduling information from the base station for a second partition with a second numerology; ([0189] discloses one common DRX configuration may be provided on a first RAT and may be used across both RATs. To achieve time alignment across the two RATs and to ensure the correct reception of the scheduling channel on the second RAT, the DRX parameters provided for the first RAT) switch to the second partition with the second numerology; receive a second PDCCH in the second partition including scheduling information from the base station for a second partition with a second numerology; ([0193] discloses control signaling received in a first RAT may be considered or used in the power saving algorithm of the second RAT such that scheduling activity in the first RAT may trigger, for example, a change in a DRX state in the second RAT. For example, control signaling received in the first RAT for cross-carrier scheduling of data on resources of the second RAT may be used (e.g., considered) as control signaling received in the second RAT for the power saving algorithm of the second RAT)

wherein the sub carrier spacing of each of the configurable numerologies is a different integer multiple of 15 kHz, including 30 kHz and 60 kHz
 ([0007] discloses in a OFDM system with a subcarrier spacing of 15kHz, the carriers may be shifted relative to DC by an amount equal to N times the subcarrier spacing, e.g. 20.times.15 kHz=300 kHz. Alignment of the subcarrier grid with DC is possible through careful selection of the first oscillator signal frequency and a divisor M)


Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of LAHETKANGAS include receive a first physical downlink control channel (PDCCH) in the first partition including scheduling information from the base station for a second partition with a second numerology; switch to the second partition with the second numerology; receive a second PDCCH in the second partition including scheduling information from the base station for a second partition with a second numerology; wherein the sub carrier spacing of each of the configurable numerologies is a different integer multiple of 15 kHz, including 30 kHz and 60 kHz, as suggested by PELLETIER and Sundstrom . This modification would benefit the system to save power.

Regarding claims 27,34, 41 the combination of LAHETKANGAS and PELLETIER and Sundstrom teaches the FRAT comprises a base subcarrier spacing and symbol duration, and at least one of the subcarrier spacing and symbol duration for each of the first and see LAHETKANGAS page    3: and    figure 4).
Claims 28,35,42 is/are rejected under 35 U.S.C. 103 as being unpatentable over EEVA LAHETKANGAS et al., ‘On the Flexible 5G Dense Deployment Air Interface for Mobile Broadband’ from IDS  in view of  PELLETIER to (US20120140743) further in view of Sundstrom to (US20130188756) further in view of Marinier to ( US 20150029990)

Regarding claims 28,35,42 the combination of LAHETKANGAS and PELLETIER and Sundstrom   does not explicitly teach wherein the plurality of RATs comprise a common reference transmission time interval (TTI) duration
However, Marinier teaches wherein the plurality of RATs comprise a common reference transmission time interval (TTI) duration (see paragraph [0066] )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Jung and LAHETKANGAS and PELLETIER include wherein the plurality of RATs comprise a common reference transmission time interval (TTI) duration, as suggested by Marinier. This modification would benefit the system to efficiently utilize available network resource.
Claims 31,38,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over EEVA LAHETKANGAS et al., ‘On the Flexible 5G Dense Deployment Air Interface for Mobile Broadband’ from IDS  in view of  PELLETIER to (US20120140743) further in view of Sundstrom to (US20130188756) further in view of Jung to (US 20080130570)
Regarding claims 31,38,45 the combination of LAHETKANGAS and PELLETIER and Sundstrom   does not explicitly teach wherein: a dedicated downlink synchronization signal and physical broadcast channel (PBCH) is able to be received on a predetermined partition of the first and second partitions

However, Jung teaches a dedicated downlink synchronization signal and physical broadcast channel (PBCH) is able to be received on a predetermined partition of the first and second partitions (see paragraph [0034]; and figure 3 )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Jung and LAHETKANGAS and PELLETIER include a dedicated downlink synchronization signal and physical broadcast channel (PBCH) is able to be received on a predetermined partition of the first and second partitions, as suggested by Jung. This modification would benefit the system to efficiently utilize available network resource.

Claims 29-30,32 ,36,37,39 ,43,44 is/are rejected under 35 U.S.C. 103 as being unpatentable over EEVA LAHETKANGAS et al., ‘On the Flexible 5G Dense Deployment Air Interface for Mobile Broadband’ from IDS  in view of  PELLETIER to (US20120140743) further in view of Sundstrom to (US20130188756) further in view of Fechtel to (US 20140140194)
Regarding claims 29, 36,43 the combination of LAHETKANGAS and PELLETIER and Sundstrom   does not explicitly teach a symbol structure of each of the partitions comprises a cyclic prefix (CP), and the symbol structure of each of the plurality of RATs is independent of the symbol structure of the other partitions
However, Fechtel teaches a symbol structure of each of the partitions comprises a cyclic prefix (CP), and the symbol structure of each of the plurality of RATs is independent of the symbol structure of the other partitions (see paragraph [0024]; and figures 2A,  2B )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Jung and LAHETKANGAS and PELLETIER and Sundstrom  include a symbol structure of each of the partitions comprises a cyclic prefix (CP), and the symbol structure of each of the plurality of RATs is independent of the symbol structure of the other partitions, as suggested by Fechtel. This modification would benefit the system to efficiently utilize available network resource.

Regarding claims 30,37,44 the combination of LAHETKANGAS and PELLETIER and Sundstrom   does not explicitly teach wherein the one or more processors are configured to: configure the transceiver circuitry to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) for downlink communications and one of Single Carrier Frequency-Division Multiple Access (SC-FDMA) and OFDM for uplink communications
Fechtel teaches wherein the one or more processors are configured to: configure the transceiver circuitry to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) for downlink communications and one of Single Carrier Frequency-Division Multiple Access (SC-FDMA) and OFDM for uplink communications (see paragraph [0024]; and figures 2A, 2B )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of LAHETKANGAS and PELLETIER and Sundstrom   does not explicitly teach include wherein the one or more processors are configured to: configure the transceiver circuitry to communicate using Orthogonal Frequency-Division Multiplexing (OFDM) for downlink communications and one of Single Carrier Frequency-Division Multiple Access (SC-FDMA) and OFDM for uplink communications, as suggested by Fechtel. This modification would benefit the system to efficiently utilize available network resource.

Regarding claims 32,39 the combination of LAHETKANGAS and PELLETIER and Sundstrom and Fechtel teaches   wherein the first and second partitions are combined using at least one of a Time-Division Multiplexing (TDM), Frequency-Division Multiplexing (FDM), Code-Division Multiplexing (CDM), and Spatial Division Multiplexing (SDM) (see, Fechtel paragraph [0024]; and figures 2A, 2B ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on Monday thru Friday, 9:30 AM to 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 1-571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461